 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorthern Telecom Meridian Systems, Inc. and PaulSplattstoesser, Petitioner and CommunicationsWorkers of America, AFL-CIO. Case 19-RD-2772November 16, 1989DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held March 10, 1989, and the hearing offi-cer's report recommending disposition of themThe election was conducted pursuant to a stipulat-ed election agreement The tally of ballots shows15 ballots for and 14 against representation by theUnion, with no challengesThe Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations, and findsthat a certification of representative should beissuedIn adopting the hearing officer's recommenda-tion to overrule the Employer's objection that thestipulation was materially breached because the Pe-titioner was not afforded an observer for the elec-tion, we place particular reliance on the fact thatPetitioner Paul Splattstoesser•the party whose in-terests were alleged to have been infringed•didnot file objections to the conduct of the electionnor otherwise at any time either assert nghts thatwere denied or protest his treatment regarding anyaspect of the election process The Petitioner neveradvised the Board agent at any time prior to theelection that he wanted to serve as his own observ-er 1 When the Board agent gave the employer andunion observers their official observer buttons, thePetitioner did not ask why he did not receive oneFollowing the preelection conferences and beforevoting began, when the Board agent asked the Pe-titioner to leave the polling area, he did not askwhy or tell the agent that he had intended to serveas an observer, but rather simply acquiesced andleft the room 2'Contrary to the Employer s assertion, there is no evidence in therecord that Splattstoesser told the Board agent that he intended to act asan observer Splattstoesser testified that on the day before the election headvised the Board agent only that he Intended to be present for theelection Further, in response to two specific questions concerningwhether on the day of the election Splattstoesser stated to the Boardagent that he wanted to be an observer, twice Splattstoesser unequivocal-ly replied, "No"2 In addition, after leaving the polling area, Splattstoesser did not at-tempt to contact the Regional Office either to complain or to inquireabout why he was excluded and, at the conclusion of the election, he ap-peared to accept the Board agent's explanation that the Petitioner's pres-ence during the voting may have given rise to an unfair labor practiceThese undisputed facts stand in marked contrastto cases cited by the Employer in its exceptions InAsplundh Tree Expert Co, 283 NLRB 1 (1987), asecond election was directed when the Board agentrejected the petitioner's preelection protests overthe employer's being allowed a greater number ofobservers and advised the petitioner that his re-course was to file objections following the electionif he wished There, contrary to the instant case,the petitioner registered his dissent at the first op-portunity and, when rebuffed, followed through byfiling postelection objections In Sugar Food, Inc ,293 NLRB 1008 (1989), the Board sustained the pe-titioner's objection that the stipulation was materi-ally breached because it was not afforded an ob-server at certain voting sessions The underlyingfacts of that case disclose that the petitioner-union,unlike Splattstoesser, was not provided an opportu-nity to protect its interest in ensuring the presenceof an observer for the duration of the pollingperiod and it did not discover that its observer wasnot present for the entire period until after theelection was held The first opportunity the peti-tioner had to raise the issue was at the objectionsstage and it did so Moreover, in both of thosecases, it was the party directly affected who assert-ed its rights and filed objectionsFinally, while in Gerland's Food Fair, 272 NLRB294 (1984), the Board upheld the employer's objec-tion based on the RD petitioner's failure to receivea timely Excelsior list, we note that the Board's Ex-celsior policy serves a far different purpose and iseffectuated, enforced by, and within the control ofthe Regional Offices, in contrast to the terms of astipulation agreement that the parties themselvesfreely enter into and, therefore, share responsibilityfor carrying out The potential prejudice sufferedby the petitioner in Gerland's Food Fair was direct-ly attributable to a lapse in the Board's responsibil-ity and may have affected all parties by bringinginto doubt the fairness of the Board's own process-es By contrast, in the instant case, when the Peti-tioner failed to make known to the Board agentwhether or how he intended to fulfill the terms ofthe stipulation, concerning the use of observers, theEmployer cannot, after the fact, step into the Peti-tioner's shoes and act in his behalf 3charge Finally, as stated above, he did not thereafter protest the matterthrough the objections procedure These actions indicate that not onlydid Splattstoesser fall to assert any preelection Intention to act as observ-er, but also failed to indicate any subsequent disagreement with his exclu-sion In these and the above-descnbed circumstances, we find that theBoard agent's postelection comments concerning an RD petitioner'sacting as an observer Irrelevant to the Issues presented here for determi-nation3 In this connection, we note that the Employer acknowledges thelong-established Board principle that parties to an election are not re-quired to have observers Jat Transportation Corp, 131 NLRB 122 (1961)297 NLRB No 31 NORTHERN TELECOM SYSTEMS257CERTIFICATION OFREPRESENTATIVEIt is certified that a majority of the valid ballotshave been cast for Communications Workers ofAmerica, AFL-CIO, and that it is the exclusiverepresentative of the ,employees in the followingappropriate unitAll PBX cable pullers, installers, maintenance. and repair technicians employed by the Em-ployer in Seattle and Spokane, Washington,Portland, Oregon and Las Vegas, Nevada, ex-cluding all other employees including clerical,technical support engineers, data technicians,sales and marketing personnel, guards and su-pervisors as defined in the Act